Citation Nr: 1726468	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to revision of the September 1968 rating decision as incorporated into the November 1968 rating decision on the grounds that it contained clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied revision of the September 1968 rating decision on the basis of CUE.

In July 2012, the Board denied the issue on appeal.  The Veteran appealed the July 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 28, 2014 Memorandum Decision, the Court remanded the issue to the Board for the failure to adequately state its reasons and bases for its determination that the 1968 rating decision did not contain CUE.  Specifically, the Court found that the Board's conclusion that, with respect to the presumption of soundness, "the RO made no finding that would indicate that it did not require clear and unmistakable evidence" did not satisfy the requirement to provide an adequate statement of reasons and bases.

In February 2016, the Board issued a decision that denied the Veteran's claim.  The Veteran appealed the February 2016 Board decision to the Court.  In a February 2017 Joint Motion for Remand (Joint Motion), the parties to the Joint Motion agreed that another remand is warranted because the Board did not address whether there was aggravation beyond the normal progression of the condition, once it determined that the Veteran had a preexisting back condition.  The Joint Motion found that the Board acknowledged but did not analyze evidence that the Veteran complained of worsening pain while in service.

The Board notes that the Veteran's pleading raised CUE as to the November 1968 rating decision.  The September 1968 rating decision was issued for hospitalization or outpatient treatment purposes, not for compensation.  The November 1968 rating decision was issued for compensation purposes and incorporated by reference the September 1968 rating decision.  Accordingly, the issue has been characterized as stated on the title page.  For the sake of brevity, the Board's reference below to the September 1968 rating decision means as it is incorporate into the November 1968 rating decision.

In September 2015, the Veteran was informed that the Veterans Law Judge who conducted his May 2006 Board hearing was no longer employed by the Board.  The Veteran was given an opportunity to appear at another hearing.  In a September 2015 correspondence, the Veteran declined to appear at another hearing.


FINDING OF FACT

When denying the Veteran's service connection for back disability in September 1968, the RO failed to correctly apply the service connection regulations then in effect to the evidence of record; absent this error, the outcome of the decision of the Veteran's service connection claim would have been manifestly different.


CONCLUSION OF LAW

The September 1968 RO decision that denied service connection for back disability, as incorporated into the November 1968 rating decision, was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5101, 5109A, 7105 (West 2014); 38 C.F.R. § 3.104, 3.105(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the parameters of the law surrounding clear and unmistakable error (CUE) claims, as explained in more detail below, the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).

By way of procedural history, the Veteran filed a claim for entitlement to service connection for a back disability in July 1968.  A September 1968 rating decision denied the claim.  November 1968 and March 1971 rating decisions continued the denial.  The Veteran did not appeal these decisions.

In September 2003, the Veteran submitted new and material evidence in an effort to reopen his claim.  A June 2004 rating decision denied reopening the claim.  An April 2007 Board decision determined that new and material evidence had been submitted, reopened the claim, and granted entitlement to service connection for a back disability.  A December 2007 rating decision effectuated this decision and granted a 40 percent disability rating, effective October 12, 2007.

In January 2008, the Veteran filed a Notice of Disagreement (NOD) as to the effective date of the award and the assigned rating.  An October 2008 rating decision found no CUE in either the September 1968 or the March 1971 rating decisions.  The Veteran filed an NOD in January 2009, and perfected his appeal.

Previous RO decisions that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).  For CUE to exist, either (1) the correct facts, as they were known at the time, were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 38 C.F.R. § 20.1403.  Review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet. App. 310, 314 (1992) (en banc).  VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) (2016); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE.").  Likewise, an allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet. App. at 246. 

As an initial matter, the Board finds the allegations of CUE made by the Veteran and his attorney are adequate to meet the threshold pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  Additionally, the Veteran was notified of the November 1968 rating decision through a November 1968 correspondence.  The Veteran did not appeal the November 1968 rating decision.  Accordingly it is final.

The essence of the Veteran's argument regarding CUE in the September 1968 decision is that the RO did not apply the presumption of soundness in denying his claim and/or failed to adequately rebut the presumption of soundness with clear and unmistakable evidence.  

The September 1968 rating decision found that service connection was not warranted as the Medical Evaluation Board (MEB) as well as the orthopedic department felt that the Veteran had a symptomatic spondylolysis and an area of old epiphysitis which existed prior to enlistment which was not aggravated during his period of enlistment and rendered him unfit for active military service.

The statute in question that was in effect in 1968, namely 38 U.S.C. § 311 (West 1964) (which is now 38 U.S.C. § 1111), provided that "every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."

The statute remains virtually unchanged today.  Essentially, where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 (then 38 U.S.C. § 311) and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

At the time of the September 1968 rating decision, the Veteran's application for service connection, service personnel records, and service treatment records, including report of medical board proceedings were of record.

Even assuming arguendo that the Veteran's back disability clearly and unmistakably preexisted service, the evidence shows that the rating decision contained CUE with regards to the second prong of the presumption of soundness, aggravation.

First, the rating decision stated that the Veteran's back disability was not aggravated during service.  However, today, and at the time of the rating decision, the regulatory provision requires clear and unmistakable evidence that the Veteran's back disability was not aggravated during service.  Second, this mistake in the application of law is undebatable and would have changed the outcome of the claim for service connection.  The RO relied almost exclusively on the April 1968 MEB report, which stated that the Veteran's symptomatic spondylolysis, L-5 and spinal epiphysitis, T-12 was not aggravated by service.  However, the report does not contain a narrative explaining why the doctors on the panel reached the conclusion that the back disorder was not aggravated beyond its normal progression.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).

Again, the applicable regulation required clear and unmistakable evidence that the preexisting disability was not aggravated by service.  Service treatment records contained possible evidence of worsening as the Veteran's back disorder became symptomatic to the point that he was no longer fit for further military service by reason of physical disability after December 1967, although his June 1967 enlistment examination report noted that the Veteran's back was "now okay/asymptomatic," and the clinical evaluation at that time was negative for any pertinent abnormal findings while a prior history of juvenile spinal epiphysitis was noted.  In sum, the evidence was not clear and unmistakable that the back disorder was not aggravated by service.

The RO's misapplication of law would have changed the outcome of the claim for service connection.  To that end, where there is a lack of clear and unmistakable evidence that a preexisting disability was not aggravated by service, the presumption of soundness is not rebutted and the claim would need to have been considered on a direct basis.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  It is uncontroverted that in service, the Veteran had spondylolysis at L-5 and spinal epiphysitis, the degree of which was of a magnitude wherein he was unable to perform his full military duties.  Thus, the RO would have awarded service connection based on the fact that he had the back diagnoses shown in service since he would have been presumed to be sound upon enlistment.  Thus, but for the RO's misapplication of law, the correct application of law would have manifestly changed the outcome of the Veteran's claim.

For those reasons, the Board finds CUE in the September 1968 rating decision that denied service connection for back disability.


ORDER

The motion to reverse the September 1968 rating decision on the basis of CUE is granted, and the September 1968 rating decision's denial of service connection for back disability as incorporated into the November 1968 rating decision is reversed to reflect a grant of the benefit sought.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


